-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated August 25, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2015/074810 filed on 10/27/2015, claiming foreign priority in European Patent Office application 14290339.2 filed on 11/07/2014. 
Claim Status
	Claims 1, 3, 5-8, 11-14, 17, 19, 20, and 25-28 are pending and examined. Claims 25-28 were newly added. Claims 2, 4, 9, 10, 15, 16, 18, and 21-24 were cancelled. Claim 1 was amended.  
Withdrawn Claim Rejection -35 USC § 112(a),(b),and(d)
Rejection of claim 1 over “at least 1 week at a temperature of 40°C” is withdrawn because the phrase was amended to recite at least 1 week at a temperature of 50°C. Rejections of claims 21-23 are withdrawn because claims 21-23 were cancelled. Rejection of claims 18 and 24 are withdrawn because the claims were canceled.  
Rejections of claims 1 and 21-23 over the phrase "such as" are withdrawn because claim 1 was amended by deleting the phrase and claims 21-23 were cancelled. 
Rejection of claims 24 for not further limiting claim 1 is withdrawn because claim 24 was cancelled. 
New Claim Rejection -35 USC § 112 
Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 11-14, 17, 19, 20, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 was amended by replacing “at least 1 week” with “at least 2 weeks”. This limitation is new matter because the application as filed does not have support a period of “at least 2 weeks”. Page 2 lines 27-30 of the application as filed recites “a period of 2 weeks at a temperature of 50°C” and this is the only place in the specification where storage conditions are mentioned. A period of “at least 2 weeks” is broader than “2 weeks” and the two periods are not the same. 
Claims 3, 5-8, 11-14, 17, 19, 20, and 25-28 are rejected as comprising new matter because the claims depend from claim 1 and contain new matter limitations of claim 1.


Maintained and New Claim Rejections -35 USC §103
as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, 11-14, 17, 19, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2011/0071064 Al) and Dihora (US 2011/0268778 Al).
The claims encompass an encapsulated perfume composition.
The teachings of Lei are related to products for washing and cleaning surfaces that comprise micro-encapsulated benefit agents including polyurea microcapsules (Abstract). Lei teaches preparation of polyurea capsules of encapsulated fragrance in example 4. The resulting composition is described as a slurry (paragraphs 0127 and 0128). Example 17 describes methods of making slurry compositions comprising dispersants and capsule slurries of example 4. Viscosities of the slurries were measured with number 3 spindle at 30 rpm at 23°C using Brookfield rheometer. The viscosities were 986 cp and 17 cp (paragraphs 0155-0157).
Lei does not teach hydroxyethyl cellulose dispersing aid.
The teachings of Dihora are related to compositions comprising encapsulated benefit agents (Abstract), such as perfumes (paragraphs 0008 and 0056). The compositions comprise suspending agents at a concentration effective for suspending water-insoluble materials, such concentrations range from about 0.1 to 10 % (paragraph 0176). Suspending agents include hydroxyethyl cellulose, carboxymethyl cellulose, and polyvinyl alcohol, among others (paragraph 0177).
The teachings of Lei and Dihora are related to microparticles suspended in water comprising a suspending agent and encapsulated perfume, and it would have been obvious to have combined them because they are in the same field of endeavor.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formulated a stable slurry by combining Lei’s capsules from example 4 with the suspending agent carboxymethyl cellulose in a concentration of 0.1 to 5%, with a reasonable expectation of success because Lei teaches formulating a slurry with carboxymethyl cellulose as a suspending agent in a concentration of 0.1 to 5% (paragraphs 0031 and 0032). One of skill would have been motivated to use a suspending agent because the purpose of Lei is to form a stable slurry composition and teaches that suspending agents are useful for forming a stable slurry composition. It would have been further obvious to have modified Lei by replacing carboxymethyl cellulose with hydroxyethyl cellulose, with a reasonable expectation of success in obtaining a microcapsule suspension because it was known from Dihora that carboxymethyl cellulose and hydroxyethyl cellulose are equally suitable as suspending agents in aqueous suspensions of microcapsules. Replacing carboxymethyl cellulose with its equivalent supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. The claimed concentration range of hydroxyethyl cellulose is obvious because it overlaps with the prior art concentration range.
Regarding viscosity limitations in claim 1, Lei describes slurries in Example 17 encompassing encapsulated perfume comprising core-shell capsules each having a core containing perfume and a shell containing polyurea resin, wherein the core-shell capsules are dispersed in an aqueous dispersing medium. The slurries are described as having viscosities 17 cp and 986 cp, when viscosities were measured as described in example 17. The method of obtaining viscosity measurements described in Example 17 and the method described in claims 1 and 24 are not identical. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formulated composition in example 4 as a flowable slurry of capsules, with a reasonable expectation of success because Lei teaches that a slurry of capsules has to be flowable in order to be usable and describes 17 cp and 986 cp as suitable viscosities. It would have been obvious to one of ordinary skill in the art to look to example 17 for a viscosity that Lei considered suitable to provide a flowable slurry.
The claimed viscosity range is obvious because the applicant has not shown that the claimed viscosity ranges are critical. The claimed range at least overlaps with the viscosities described by Lei. A person of ordinary skill in the art would have concluded that prior art slurries have a viscosity from 150 to 3000 centipois when measured as described in claim 1.
Claim 1 describes the suspension of the polyurea capsules as showing no sign of phase separation when stored for a period of at least two weeks at a temperature of 50 °C, upon visual inspection, and claim 25 further defines sings of phase separation as including creaming, settling, precipitation or coagulation. Lei does not describe the effect of storage conditions of at least 2 weeks at a temperature of 40°C and 50°C on capsule slurries. However, since the prior art slurries are structurally identical to the claimed slurries, it would have been obvious to a person of ordinary skill in the art to conclude that the prior art slurries would have had the same properties as presently claimed slurries when placed under identical conditions, including being stable when stored for at least 2 weeks at a temperature of 50 °C. The applicant has not presented any evidence that the stable slurries of the prior art would not have had the same properties as claimed compositions. Lei teaches that the purpose of the dispersant is to stabilize the capsule dispersion (paragraph 0027), and therefore it would have been obvious to conclude that Lei’s modified capsule slurry comprising hydroxyethyl cellulose is a stable slurry.
Regarding claim 5, it would have been obvious to have formed the capsules to have a volumetric average particle size from 0.1 to 500 micron, with a reasonable expectation of success because Lei teaches such particle size range as suitable (paragraph 0052). The claimed range is obvious because it overlaps with the prior art range.
Regarding claim 6, the total weight of the capsules in example 4 is calculated by adding all the materials that form the capsule, namely the fragrance and monomers required for forming polyurea shell. Example 4 requires 120 g of fragrance, 9.8g of isocyanate monomer, and 10.8g of HMDA monomer. The total weight of capsules would have been 140.6g, where the total weight of the shell would have been 20.6g. The weight % of the capsule shells would have been obtained by diving 20.6g by 140.6g and multiplying by 100 to obtain 14.65%. The claimed range of wt. % of capsule shells based on the total weight of capsules is obvious because it encompass 14.65 wt. %.
Regarding claim 7, wt. % of perfume in the capsules is 85.35 wt. % based on the total weight of the capsules. The concentration is obtained by subtracting 14.65 from 100. The claimed concentration range is obvious because it encompasses 85.35. Lei does not state water solubility of fragrances used in example 4. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed capsules in Lei by utilizing fragrances having a water solubility of less than 350 ppm, with a reasonable expectation of success because Lei teaches embodiments of capsules comprising greater than 60 wt. % of fragrances having a water solubility of less than 350 ppm (paragraph 0060). The claimed water solubility range is obvious because it encompasses less than 350 ppm.
Regarding claim 8, capsules produced in example 4 do not contain encapsulated solvent. Furthermore, it would have been obvious to have formed capsules without encapsulated solvent because Lei taught embodiments with and without encapsulated solvent (paragraph 0067).
Regarding claims 11-14, it would have been obvious to have utilized the encapsulated fragrance composition of Lei in a consumer product such as an antiperspirant or a deodorant, with a reasonable expectation of success Lei teaches that encapsulated fragrances are useful for use in deodorants and antiperspirants (paragraphs 0033-0035).
Regarding claim 17, modified composition in example 4 contains hydroxyethyl cellulose as the sole dispersing aid.
Regarding claims 19 and 20, it would have been further obvious to have added an additional dispersing aid to the modified composition of Lei, with a reasonable expectation of success because Lei teaches that one or more dispersants may be used in the composition (paragraph 0031) and exemplifies a composition in example 17 which comprises two dispersants. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
	Regarding claims 26-28, it would have been obvious to have formed the suspension of capsules to comprise from about 2% to about 5% of wall polymer and from about 20% to about 50% of encapsulated fragrance oil based on the total suspension, with a reasonable expectation of success because Lei teaches in the preparation process of the capsules suspension wall polymer is present in the most preferred amount from about 2% to about 5% of the total capsules suspension (paragraph 0013) and the encapsulated fragrance is present in the most preferred amount from about 20% to about 50% of the total capsules suspension (paragraph 0014). It would have been reasonable to interpret the concentrations as being by weight because Example 1 describes a method of making capsule suspension and all amounts of reactants are by weight (paragraph 0118-0119) and Example 20 describes wall polymer concentrations as being % by weight (paragraph 0163). The claimed concentration ranges of capsules are obvious because the ranges overlap with a range of from 22% to 55%, which is the combined weight of wall polymer and encapsulated fragrance. 
Examiner’s Response to Applicant’s Arguments
In the remarks dated August 25, 2022, applicant traversed the obviousness rejections.
Applicant’s arguments were fully considered but are not persuasive for reasons of record. Obviousness rejections over Lei and Dihora were affirmed by the Board and applicant’s arguments continue to be unpersuasive.
	Applicant’s argument regarding 986 cps as being unacceptable was not previously presented, and the argument is addressed below. The argument is not persuasive because example 17 does not state that 986 cps is unacceptable. The sample was described as having a high viscosity when heated to 90°C, however Lei does not provide a numerical value of a viscosity that was considered “high”. The viscosity of 986 cps was measured on the sample when it was cooled off and Lei does not comment whether or not 986 cps is considered high. Example 17 does not teach away from viscosities that are higher than 17 cps. Lei requires the suspension to be flowable and therefore it would have been obvious to have formed the suspension in the range of viscosities that provide a flowable suspension. 

On August 25, 2022, applicant filed a declaration with additional data. 
The declaration stated that the solid content of the slurry was 40 wt. % in the compositions reproduced and reported in the prior Affidavit.
This additional data was considered however the prior Affidavit, filed on 05/20/2022, remains insufficient to obviate the grounds of rejection because the Affidavit contains additional issues as described in office action dated 05/26/2022. Applicant’s statement regarding testing conditions is not persuasive because claims require a period of at least 2 weeks at a temperature of 50°C which is broader than 1 week at 40°C. Having a visually stable appearance at 1 week at 40°C does not predict stability for a range of time that spans at least 2 weeks at 50°C.  
Applicant’s arguments relevant to the additional data submitted in the Affidavit dated 08/25/2022 are addressed below.
The data presented in the declaration are not sufficient to show criticality of the claimed concentration range because all 4 data points are within the claimed range. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The range of viscosities shown in the Affidavit (194-1510 cps) overlaps with the range of viscosities observed in Lei (17-986 cps). The data presented in the declaration does not show that the claimed range is critical because the declarant has not presented data outside the claimed range and the observed viscosities overlap with the prior art viscosities. 
Paragraph 5 of the 08/25/2022 Affidavit states that the four data points were obtained using the same materials and protocols outlined in the patent application compositions. The declarant stated that the effect of Natrosol 250 HX, in varying concentrations, were reproduced according to Example 4/Table 8 and Example 1 of the patent application.
The viscosity obtained for Natrosol 250 HX in Table 8 of Example 4 and the 05/20/2022 Affidavit do not fit into the trend of viscosities shown in the newly presented data of Affidavit dated 08/25/2022. It is apparent from the table in the 08/25/2022 Affidavit that viscosity increases as concentration of Natrosol 250 HX increases. The 0.4 wt. % Natrosol 250 HX sample in Table 8 of the specification had a viscosity of 2400 cps and the sample in the 05/20/2022 Affidavit comprising 0.4 wt. % Natrosol 250 HX had a viscosity of 1700 cps, whereas the 0.2 wt. % sample and the 0.5 wt. % sample showed a viscosity of 245 cps and 1300 cps, respectively. It is not clear why the 0.2 and 0.5 wt. % samples have a viscosity that is substantially lower than the two 0.4 wt. % samples. Based on the trend established in the table of the 08/25/2022 Affidavit, one of skill would have expected the 0.4 wt. % samples to have a viscosity between 245 cps and 1300 cps. Since the declarant stated that the samples produced in the two Affidavits were produced in the same manner as samples in the application Example 4/Table 8 and Example 1, it would have been reasonable to conclude that viscosities of 1700 and 2400 were unexpected. The applicant is requested to clarify if the samples were made in an identical manner because there is a substantial difference between 1700 cps (05/20/2022 Affidavit) and 2400 cps (Example 4/Table 8) which were measured on samples allegedly produced from the same materials and by the same process. The current data is inconclusive and the examiner cannot suggest claim amendments that would make the claims allowable, however it may be possible that compositions comprising 0.4 wt. % of hydroxyethyl cellulose have an unexpected viscosity.    
	Composition in claim 1 is not commensurate in scope with the tested compositions because the claim does not require capsule concentration in the composition whereas the declaration states that all tested compositions contained 40 wt.% capsules based on the total weight of the composition; phase separation was tested after 1 week at 40°C storage, whereas claim 1 recites at least 2 weeks at 50°C. The applicant has not shown with data that the asserted unexpected properties would have occurred over all claimed test conditions. MPEP 716.02(d).

To further clarify the statement requiring the applicant to compare their results to the closest prior art. The examiner has not required the applicant to compare applicant’s invention to Lei’s composition modified with Dihora. Lei teaches actual examples of aqueous dispersions of polyurea capsules with fragrance including the dispersants Morwet D-425 and Mowiol 3-83 (paragraphs 0155-0157). Viscosities of said dispersions were measured at 17 centipois and 986 centipois, which fall in the claimed range of viscosities. Applicant has not shown how their unexpected results compare to the compositions disclosed in Lei. Applicant argues that the claimed stability and viscosity are unexpected because the claimed range of hydroxyethyl cellulose and the presence of hydroxyethyl cellulose are critical parameters. Based on the teachings of Lei, the claimed viscosity range would have been expected from the prior art. The applicant has not shown that the claimed stability would not have been expected in view of Lei. Per MPEP 716.02 “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)”.
Applicant’s data is not sufficient to rebut the obviousness rejection.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617